 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employe if serving in the Armed Forcesof the United States of his right to full reinstatement upon application,in accord-ance with the Selective Service Act and the Universal Military Training and Serv-ice Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, Room2023, Federal Office Building, 550 Main Street,Cincinnati,Ohio 45202,Telephone684-3627.Delta Sportswear,Inc.andSan Francisco Joint Board,Interna-tional Ladies Garment Workers Union,AFL-CIO.Case 20-CA-3497.August 1, 1966DECISION AND ORDEROn April 7, 1966, Trial Examiner David London issued his Deci-sion in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiners Deci-sion.Thereafter, the Charging Party filed exceptions to the `TrialExaminer's Decision and supporting brief. The General Counsel andthe Respondent filed cross-exceptions and supporting briefs. Respond-ent filed answering briefs to the cross-exceptions of the GeneralCounsel and to the exceptions of the Charging Party.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel [Mem-bers Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds no prejudicial error ix as committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-exceptions and briefs,'and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, except asmodified herein.The Respondent excepts to the Trial Examiner's finding that theRespondent threatened employees with discharge or other reprisal ifthey should engage in a lawful strike. We find merit in this exception.IWe find no merit in the contentions by the Respondent that vaiions credibility findingsof the Trial Examiner are erroneous, as the clear pieponderanee of all the relevant evidencedoes not demonstrate that such findings are incorrectStandard Dry Nall Products, lac,91 NLIRP, 344. enfd 1,88 F 2d 362 (C A 3)The General Counsel and the Charging Party both except to the failure of the TrialExaminer to find violations of Section 8(a) (1) on the barns of alleged interrogations ofemployee Spate by Supervisor Pullen and of employee wood by Plant Manager TauberSince lurthcr findings of section 8(a) (1) won](] be merely cumulatiNe and would notbroaden the remedy ordered herein, we find it unnecessary to pass upon these allegations.160 NLRB No. 30 DELTA SPORTSWEAR, INC.301The record discloses that at the close of the General Counsel's casein brief, the Trial Examiner granted the Respondent's motion to dis-miss the allegation in subparagraph VI(n) of the complaint whichwas as follows : "on or about . . . Tauber threatened employees withdischarge because of their Union membership or activities." In viewof the Trial Examiner's dismissal of the only supporting allegationin the complaint for this finding,2 and the fact that Respondent con-sequently did not introduce evidence on the matter, we shall dismissthe allegation that Respondent threatened employees with dischargeif they engaged in a lawful strike.We find merit in the General Counsel's and Charging Party'sexceptions to the Trial Examiner's failure to find that Respondent'sinstitution of a bonus system during the critical period constituted aviolation of Section 8 (a) (1).On February 23, 1965, the day after union activity started atRespondent's plant, Plant Manager Tauber announced to employeesin the inspection department that a bonus system would be instituted.The Trial Examiner found this action of the Respondent to be inviolation of Section 8 (a) (1).We agree.On March 17, 1965, the Respondent actually put into effect thisbonus system enabling employees in its inspection department toobtain increased earnings. In our opinion, the actual payment of thebonuses, like the announcement thereof, was for the purpose of dis-couraging employees from engaging in union activities and thusviolated Section 8(a) (1) of the Act.The Trial Examiner found that the Respondent had imposed anoral rule prohibiting employees from engaging in union activitieson its premises during nonworking time.Employee Willey testified that during an interview on February 22,1965, with Tauber, in his office, he told her that "during breaktime"the Company was paying her, and she "could not solicit for theunion during that time." During this same conversation Tauber ques-tionedWilley about her union activities and, as found by the TrialExaminer, violated Section 8(a) (1) of the Act. We cannot, withoutmore, equate this single conversation to creation of a broad no-solicitation rule applicable to all employees which would be in dero-gation of Respondent's valid posted rules.3 Accordingly, we do notaThe record discloses that the Trial Examiner, based his finding on the testimony ofemployee Krule This witness on direct examination testified that Respondent'sPlantManager Tauber, had stated employees could be "fired" if they went "on strike " How-ever,on cross-examination this witness testified that Tauber did not, at the time, say theemployees could be "discharged"but could be "replaced"and "in her own mind" thetwo words meant the same thing.IThe Respondent'svalidposted rules prohibited"solicitation...during workingtime" and there is testimony by certain employees that they were told that the no-solicitation rule did not apply to breaktime or other nonworking time 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDfind that, by the statement to Willey, Respondent thereby promul-gated an illegal rule prohibiting -union activities on its premises dur-ing nonworking time.4 Nonetheless, the limitation of Willey's rightto engage in union activity during nonworking time violated Sec-tion 8(a) (1) of the Act.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete subparagraph 1(c) of the Trial Examiner's Recom-mended Order and reletter subparagraphs (d), (e), (f), and (g) as(c), (d), (e), and (f) consecutively.[Substitute for relettered (e) [formerly subparagraph (f)], thefollowing :["(e)Warning employees that they cannot discuss union mattersor solicit on behalf of a labor organization during nonworking timeon company premises."[Substitute for relettered (d) [formerly subparagraph (f)], thefollowing :1"(d)Promising or instituting a bonus, or promising better jobopportunities if employees reject a union as their collective-bargaining representative."[2.Delete subparagraph 2(a) and reletter subparagraph 2(b) and(c) as (a) and (b), respectively.[Amend Trial Examiner's proposed notice to employees (Appen-dix) by:[1.Adding at the end of the first paragraph the following :[", or engage in union activities." b[2.Delete the second paragraph.[3.Delete the fourth paragraph and substitute the following:[WE WILL NOT promise or grant our employees a bonus, betterjob opportunities, or other inducement if they would reject theabove-named Union or any other labor organization as theircollective-bargaining representative.]*Great Dane Trailers, Inc,159 537.6The Trial Examiner,inadvertently,failed to conform his proposed notice to paragraph1(b) of his proposed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed March 8, 1965, by San Francisco Joint Board,InternationalLadies Garment Workers Union, AFL-CIO (the Union), and thereafter twiceamended, the General Counsel, on May 7, 1965,issued a complaint againstRespondent Delta Sportswear,Inc., allegingthat Respondenthad engaged in con-duct violative of Section8(a)(1) and(3) of the National Labor Relations Act, asamended (the Act). Respondent duly filedan answerto saidcomplaintdenying thatitwas guilty of any unfair labor practice. Pursuant to due notice, ahearing wasV DELTA SPORTSWEAR, INC.303held herein before Trial Examiner David London at Stockton, California, on Decem-ber 14-16, 1965, following which the General Counsel and Respondent filed briefswhich have been duly considered. Motions, on which ruling was reserved duringthe hearing, are disposed of in accordance with the findings and, conclusions thatfollow.-On the entire record in the.case, and my_observation of the witnesses who testified,Imake the following:FINDINGSOF, FACT1.THE BUSINESS OF RESPONDENTAt all times material herein, Respondent has been a California corporation withan office and place of business located in Lodi, California, where it is engaged in themanufacture and distribution of garments. In the course and conduct of its businessoperations during the calendar year preceding the filing of the complaint herein,Respondent sold and shipped goods valued in excess of $50,000- to Catalina, Inc.,annually sells and ships goods valued in excess of $50,000 directly to customerslocated outside the State of California. Respondent admits, and I find, that it isengaged in commerce, and in operations affecting commerce, within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDSan Francisco' Joint Board, International Ladies Gament Workers Union, AFL-CIO, is and has been at all times relevant herein a labor organization within themeaning of Section 2(5) of the Act.NJ.THE UNFAIR LABOR PRACTICESIn November 1964, during nonworking time, 20-30 of approximately 80-90women employed by Respondent began talking about union representation. Duringthe latter part of that month, Amy Armstrong, who Respondent admits is a super-visor within the meaning of the Act, came to the worktable of Lola Myers and, inthe presence of another employee, Mary Johnson, asked Myers whether she hadheard of anyunionactivity or talk.When Myers replied affirmatively, Armstrongasked her to name the girls who had been so engaged and Myers told her "it wasjust a bunch of girls." Armstrong then told her that Peter Tauber, Respondent'splantmanager, "`would close the plant down before he would let the Union in."When Myers told her that she had heard that they would be fired if they talkedabout the Union, Armstrong answered: "I don't know about you're being fired, butthe plant would be closed down if the Union would come in." Though Armstrongdenied making the statements attributed to her, .a denial which I do not credit, sheadmitted that in November-December 1964, she had been informed by anothersupervisor of the "possibility of a union" for Respondent's employees and, becauseshe considered it her "responsibility to try to find out who was behind it," shetalked to another employee "to see if she knew anything about it."Tauber testified that in November 1964 he learned of organizational activityamong Respondent'semployees.Itwasnot, however, until February 22, 1965, thatthere was any open manifestation of the Charging Union's campaignto organizeRespondent's employeesand at which time they learned that the Union's literatureor authorization cards would be distributed after work on that day. During thatafternoon,SallyWilley, employed as an inspector and the alleged discriminateeherein,was directed to go to Tauber's office by Sandra Castellon, her supervisor.There, Tauber asked Willey whether she belongedto a unionand whether she likedher job. During their conversation, Tauber told her "that the plant would closedown if the Unioncamein," that Respondent was paying her during "breaktime,"and that she could not solicit for the Union during that period. When Willey toldhim that the women were unhappy about wages, Tauber told her that he was tryingto geta bonus for them from his superiors in Los Angeles and that he would tellthe other inspectors about his efforts in that direction.During thesame day, Tauber called employee Mary Johnson to his office andasked her what she knew about the Union, who had started it, what was said aboutit,and asked her to keep her "eyes and ears open and let him know what [she]could find out." 304DECISIONS OF NATIONALLABOR RELATIONS BOARDShortly thereafter,Tauber called the entire group of inspectors to a meeting nearthe cafeteria and told them of his efforts to provide them with a bonus. He thenbegan talking about the Union and told them that if it came in he"would closethe plant down"and that Catalina,a corporate affiliate of Respondent,"would nottolerate a union,"that if the Union did come in,"all the girls that were employedwould be discharged and new girls would come in."During the afternoon of February 23,1 while employee Patricia Wheeler was inthe lunchroom during a coffee break, she overheard Tauber,who was seated about3 feet away with Duke, the plant engineer,"discussing the commotion around theplant about the Union."During the course of their conversation,she overheardTauber tell Duke"that he would close the plant before he would let the Unioncome in."During the morning of February 25, Tauber called employee Kathleen Kurle tohis office and accused her of causing a disturbance in the plants She asked whathe was referring to and he told her it was the Union, whereupon Kurle admittedthat she was the one who had called the Union.Tauber next asked her"who elsewas in on it" with her and she replied that she had done it herself.During thecourse of the conversation,which lasted approximately 4 hours through the lunchperiod,Tauber asked Kurle why she had called the Union and she told him it wasbecause of the fringe benefits and higher wages that she could get through theUnion.Tauber thereupon assured her that Respondent would be able to offer "thesesame things."When Kurle stated that the employees could not wait,Tauber askedwhat she would do if he closed the plant and stated that if the employees"walkedouthe could fire [them]and hire new help,"In an endeavor to win her over to hisside,Tauber asked if she would like a better job as an instructor.Though the sug-gestion sounded attractive to Kurle, she declined it because she did not want her"fellow employees to think that[she] had secured a job through them."About aweek later,Tauber again asked her if she was interested,this time,in an office job.After discussing the matter with her husband,she notified Tauber that she was notinterested.On March 8,Angela Himmrich,and two other employees,who "didn'tquiteunderstand what was going on" about the Union,went to Tauber's office and toldhim they had heard that the Union was trying to come into the plant. He told themhe could not volunteer any information but would be glad to answer any question.However, during the course of the meeting which lasted approximately an hour,Tauber told them that he "would leave rather than work on a union job."Himm-rich informed Tauber that she was against the Union and told him there was goingto be a union meeting that evening and asked him whether she should attend. Tau-ber replied affirmatively.Himmrich asked whether he was going to attend and heanswered that he did not know but would call his lawyer and let her know thatevening.He called her at home later,told her that his lawyer had informed himhe could not attend,but asked that she go to the meeting and find out,'she couldnot "recall if he said who or how many people were there, but that he would talkto [her] the next day." The following morning, Tauber called her to his office andasked whether she had attended the meeting.She replied that she had been accusedby some of the girls of being a"stooley." Tauber thereupon told her to leave theoffice but,before she departed,he asked her if there were at least 20 or more peoplein attendance at that meeting. She answered that there were.The findings in the preceding paragraphs are based on the credited testimony ofthe employees involved.Neither Armstrong nor Tauber impressed me as a truthfulwitness and I do not credit their denials of the accusations leveled against them asfound above. Both impressed me as having but a single purpose in testifying-toabsolve Respondent of all liability herein.Tauber, though denying that he threatenedto close the plant if the Union was successful in its campaign,admitted that hetold the employees that if the Union did come in he would gladly give up his joband leave the plant, even though it caused him inconvenience and substantialexpense.By reason of all the foregoing I find and conclude that Respondent violatedSection 8(a)(1) of the Act by the following conduct:(1) interrogating its employ-ees concerning their union membership or activities,(2) threatening them that theplant would be closed or shut down if a union became their bargaining representa-1All reference to dates herein are to theyear1965, unless otherwise noted.2Iiurle was in Respondent's employment from September 1964 to August 2, 1965 DELTA SPORTSWEAR, INC.305tive, (3) threatening them that they would be fired if they "walked out" on strike,(4) requesting that they engage in surveillance of union meetings, (5) promisinga bonus or better job opportunities if they should reject the Union as their collective-bargaining representative, and (6) prohibiting union activities on its premises duringnonworking time.Except as found above, the General Counsel has failed to establish by the neces-sary preponderance of the evidence that Respondent was guilty of the further viola-tions of Section 8 (a) (1) of the Act, alleged in the complaint. Though the testimonyestablishes that Tauber and Supervisor Castellon were guilty of further conductalleged to be prohibited by the Act, I cannot conclude that such conduct was, inlaw, violative thereof. Thus, with respect to Tauber, the other conduct attributed tohim occurred during a management meeting attended only by supervisors andinstructors. The conduct attributed to Castellon cannot, under present Board law, bedeemed to be violative of the Act.In the representation proceedings involving this same Respondent, Case 20-RC-6355, of which I have taken official notice, the Board, acting through its dulyauthorized Regional Director, determined that Castellon, though a seasonal super-visor,was an employee "eligible to vote" as a member of an appropriate unit ofemployees at an approaching election.In that status,the Board has repeatedlyheld 3 that an employer is not "responsible for the antiunion conduct of a super-visor included in the unit, in the absence of evidence that the employer encouraged,authorized, or ratified the supervisor's activities or acted in such manner as to leademployees reasonably to believe that the supervisor was acting for and on behalf ofmanagement."MontgomeryWard and Company, Incorporated,115 NLRB 645;Breckenridge Gasoline Company, supra; Hy Plains Dressed Beef, Inc.,146 NLRB1253, 1254. Here, there was no evidence that Respondent encouraged, authorized,or ratified Castellon's conduct.Indeed,and though it appears incongruous in viewof Tauber's similar conduct which I have found to be violative of the Act, the Gen-eralCounsel's own testimony establishes that at the employees' meeting Tauberrepudiated Castellon's conduct and criticized her for it. In any event, were I to findCastellon's conduct to be violative of the Act, the remedy for Respondent's viola-tions which I hereafter recommend would be no broader.The Discharge of WilleySallyWilley was employed by Respondent as an inspector from December 1964untilMarch 1, 1965. She testified that she first became aware that the Union wasseeking to organize Respondent's employees on February 22 and thata meeting forthat purpose was to be held that evening. She did not attend thatmeetingbut signeda unioncard on February 23 and mailed it 2 or 3 days later. She admitted thatthereafter, during herwork time,she talked about the Union to five employees. Oneof these employees, to whom she talked on March 24 was Kay Helm, a garmentfolder stationed 5-10 feet behind Willey. Willey testified that Helm told her that"she didn't want [the Union] in there, [that] she would lose her job and every-thing," and that she, Willey, warned Helm that "she better shut her mouth beforesomebody shut it for her." Helm testified that Willey's threat was not to "tell thehigher ups or [she'd] get it." I credit Helm's testimony. In any event, whatever thethreat,my observation of both Helm and Willey while testifying convinced me thatHelm was genuinely and seriously frightened thereby, a fright characterized by heras one which "scared [her] to death" and caused her to begin crying.4Castellon came to Helm's work station and asked why she was so upset. Helmtold her there was talk about the Union and Castellon "wanted to know what itwas all about." Helm refused to do so because she was "too scared . . . of whatwould happen to [her] if [she] told." Castellon next inquired whether Helm wantedto go to Tauber's office and Helm asked whether she had to do so. Castellonanswered that Tauber "would want to know sooner or later whatwas going on,"following which the two women went to Tauber's office. There, while still crying,3See, however,the dissentofMembersJenkins and Panning inBreckenridge GasolineCompany,127 NLRB 1462, 1463.4Helm was 1S years old,5 feet 2 inches tall,weighing98 pounds,and Impressed meas an extremely timid girl.Willey, 32 years old, was slightly taller,and weighed135-140pounds.257-551-67-vol. 160-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDHelm told Tauber "there was talk about the Union," that Willey had threatenedher and repeated Willey's threat. Tauber told her that because she was so upset shecould go home, that he would "get to the bottom of what actually took place," andthat he would not "tolerate threats of this kind or any kind in the plant."Earlier that day, before she threatened Helm, Willey asked Lola Wood, alsoemployed as a garment folder, what she thought about the Union. Upon receivinga noncommittal reply, Willey said: "If anyone or Kay [Helm] squeals, I will knockthe livingout of her," and then went directly to Helm's station.ThoughWood could not overhear the conversation between Willey and Helm, the latterimmediately thereafter came to Wood's station and told her that Willey had threat-ened her and that she was scared.Willey testified that shortly after Helm walked out of Tauber's office, she askedCastellon, her supervisor, whether Helm had told Tauber that Willey "was going tobeat her up" and Castellon answered that it was true. Willeyadmittedthat there-upon she said to Castellon:"Kay better stop lying or I am liable to knock theout of her." 5 Castellon reported the threat to Tauber.After Helm left the building that day, Tauber asked Wood to come to his office.He told her that she did not have to answer his questions,and asked if she knewanything about the union deal, and "what happened that day." Wood told him that"a girl"had been threatened but declined his request to identify the parties involveduntil she had time to think it over. That evening, when she drove to the plant withher husband to show Tauber a new car they had purchased, she told-Tauber thatitwas Willey who made the threat and repeated the obscene threat Willey madeearlier that day. Though Tauber decided that evening to discharge Willey he calledhis counsel in Los Angeles on the following day, February 25, and discussed theWilley matter with him. Tauber asked that he come to Lodi on the following day,Friday, but was informed that it would be impossible to do so before Saturday, atwhich time the Willey matter was discussed by the two men.6 On the followingMonday morning, March 1, Tauber told Willey that he was discharging her for tworeasons: "One,soliciting for the Union on company time; two, threatening anotheremployee."Though the record establishes that Willey solicited support for the Union from atleast four or five girls, she admitted that these conversations occurred during work-ing time, an activity not protected by the Act and specifically prohibited byRespondent's posted rules?Respondent,therefore,had the right to discharge Willeyfor engaging in union activity during working time.Stoddard-Quirk ManufacturingCo., 138 NLRB 615. Willey was also subject to lawful discharge for making thethreats to cause Helm physical harm,which conduct was likewise prohibited byRespondent's rules.Williamson-DickieManufacturing Company,115NLRB 356,364-365;The Frohman Manufacturing Co., Inc.,107NLRB 1308; 1325-26;Russell-Newman ManufacturingCompany, Inc.,135 NLRB1.My only task there-fore is to determine whether, infact,Respondent dischargedWilleyfor either orboth of these reasons or, as contended by the General Counsel,that both reasonsare mere pretexts and that Willey was discharged because of her union activity and"so as to demonstrate to other employees the consequences of union activity."Willy testified that,though employed by Respondent since December 1964, shefirst became aware that a union was trying to organize Respondent's employees onFebruary 22,but did not attend the union meeting held that evening.Her interestin, and activity on behalf of,the Union therefore covered a brief span of but a dayor two. The extent of Willey's union interest and activity was minimal compared toKurle who admitted to Tauber on February 25 that she was the one who"hadstarted the Union and called them up."Notwithstanding this role, Respondent con-tinued Kurle's employment throughout the season and into the"off season" thatfollowed when Respondent operated with a substantially reduced staff. Nor wasthere any evidence that Respondent discharged or discriminated against any otheremployee for engaging in union activities.Membership in, or activities on behalf of, a union does not, perforce,immunizean employee against discharge for legitimate reasons.And though,in view of Tau-Nor did she deny making the similar threat to Wood noted in the preceding paragraph.Willey did not report for work on February 25, and worked only 4 hours on February 26.7 Those rules provided that "solicitation or any other form of disturbing employees dur-ing working time," and "use of threatening or abusive language toward any employee oncompany property,"subjected employees to "discharge without prior warning." DELTA SPORTSWEAR, INC.307ber's admitted hostility and opposition to the Union, he may not have been unhappyto discharge an employe who was in favor of the Union, on the entire record I con-clude that the General Counsel has not established by a preponderance of the evi-dence that Willey, a probationary employee, was discharged for any of the reasonsalleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurringin connec-tionwith its operations describedin sectionI,above, havea close, intimate, andsubstantial relation to trade, traffic, and commerce among theseveral States and,such of them as have been found to constitute unfair labor practices tend to lead tolabor disputes burdening and obstructing commerce and the free flow of commerce.On the basis of the foregoing findings of fact and upon the record as a whole, Imake the following:CONCLUSIONS OF LAW1.Respondent is, and at all times material herein was, an employerengaged incommerce and in a business affecting commerce within the meaning of Section2(6) and (7) of the Act.2. San Francisco Joint Board, International Ladies Garment Workers Union,AFL-CIO, is, and at all times material herein was, a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act to the extent hereinabove set forth andfound, Respondent has engaged, and is engaging in unfair labor practices withinthe meaning of Section 8 (a)( I) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.The General Counsel has failed to establish by a preponderance of the evi-dence that Willey was discriminatorily discharged.THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8 (a) (1) of the Act, it will be recommended that it cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Upon the foregoing findings of fact and conclusions of law, and upon the entirerecord in the case, I recommend, pursuant to Section 10(c) of the Act, issuance ofthe following:ORDERDelta Sportswear, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerning their union membership oractivities.(b) Threatening them with reprisals if they designate the Union, or any otherlabor organization, as their collective-bargaining representative, or engagein unionactivities.(c)Threatening them with discharge or other reprisal if they shouldengage in alawful strike.(d)Requesting that they engage in surveillance of union activities or meetings.(e) Promising a bonus or better job opportunities if they rejecta union as their-collective-bargaining representative.(f) Imposing or giving effect to an oral rule prohibiting union activities on itspremises during nonworking time.(g) In any similar manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed them by Section 7 of the Act, or to refrainfromanyand all such activities.2.Take the following affirmative action which I find will effectuate the policies oftheAct:(a)Rescind its oral rule to the extent that it prohibitsemployees from engagingin union activity on its premises during nonworking time. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its premises in Lodi, California, copies of the attached notice marked"Appendix." 8 Copies of said notice to be furnished by the Regional Director forRegion 20, after being duly signed by Respondent's representative, shall be postedby it immediately upon receipt thereof and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writing, within 20 days fromthe date of this Recommended Order, what steps Respondent has taken to complyherewith.9IT IS FURTHER RECOMMENDED that the complaint be dismissed insofar as it allegesthatWilley was discharged and not rehired in violation of Section 8(a)(1) and (3)of the Act.8In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."8In the event that this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their union membershipor activities, or threaten them with reprisals if they designateSan FranciscoJoint Board, International Ladies Garment Workers Union, AFL-CIO, or anyother labor organization, as their collective-bargaining representative.WE WILL NOT threaten our employees with discharge or other reprisal ifthey should engage in a lawful strike.WE WILL NOT ask our employees to engage in surveillance of, or to spy upon,the union activities of our employees or their union meetings.WE WILL NOT promise our employees a bonus, better job opportunities, orother inducement if they would reject the above-named Union or,any otherlabor organization as their collective-bargaining representative.WE WILL NOT prohibit our employees from engaging in union activities onour premises during nonworking time.WE WILL NOT in any similar manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, or toengage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members in good standing of the above-named Union or any other labororganization.DELTASPORTSWEAR, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain'posted for 60 consecutive days from the date of posting,and must not be, altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, 13050Federal Building, 450 Golden Gate Avenue, Box 36047, San Francisco, California94102, Telephone 556-0335.